DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volk US 4682866 A (of record) and further in view of Bastable et al US 4807987 A (of record).
	Re claim 1, Volk discloses an improved binocular indirect ophthalmoscope (BIO) (see figures 10 and 11 of full headset abstract further states it’s a binocular indirect ophthalmoscope in lines 1-2) comprising: a BIO headset including: two distinct oculars including a left eye ocular and a right eye ocular (see figure 4 left and right eye oculars); a left mirror positioned adjacent to and aligned with the left eye ocular (see reference letter b); a right mirror positioned adjacent to and aligned with the right eye ocular (see reference letter b); a central mirror block positioned between the left mirror and right mirror (see reference letter a and a’); and a viewing window positioned adjacent to and aligned with the central mirror block; adjacent to the viewing window included within the BIO headset (see viewing ports for eyes figure 11), the integrated Galilean tele- microscope including at least: two or more lenses a first lens positioned adjacent to the viewing window and aligned with the central mirror block (see right and left ocular lenses), and a second lens positioned adjacent to and separated from the first lens by a distance, the second lens [[and]] aligned with the first lens, the central mirror block, and the viewing window included in the BIO headset (see reference letter c), wherein the first lens is positioned between 
	Re claim 1, Volk does not explicitly disclose an integrated Galilean tele-microscope removably coupled to the BIO headset
	However Bastable et al discloses an integrated Galilean tele-microscope removably coupled to the BIO headset in col 1, lines 42-48.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Volk to include discloses an integrated Galilean tele-microscope removably coupled to the BIO headset as taught by Bastable et al for the predictable result of versatility and variability of magnification (see Bastable col. 2, lines 42-46).
	Re claim 2, Volk discloses wherein: at least one of the first lens or the second lens the two or more lenses of the integrated Galilean tele-microscope have design surfaces selected from a group consisting of: a spherical design, an aspheric design, and a combination thereof (figure 8 lenses appear to be spherical however since lenses can only be spherical or aspherical by definition the disclosed lenses in the prior art inherently meet the limitation), and at least one of the first lens or the second lens the two or more lenses of the integrated Galilean tele-microscope have a lens form selected from a group consisting of: a plano- concave lens form, a plano-convex lens form, a bi-concave lens form, a bi-convex lens form, a positive meniscus lens form, a negative meniscus lens form, and any combination thereof (See at least negative ocular lens and left objective lens figure 8). 
	Re claim 3, Volk discloses wherein the integrated Galilean tele-microscope further includes: a mechanism operative to vary a distance between the first lens and the second lens the two or more lenses and configured to: focus an image of a fundus viewed using the improved 
Re claim 5, Volk discloses An improved tele-magnifier system comprising:, wherein the Galilean tele-microscope includes at least: comprises two or more lenses separated by a distance (see ocular lenses and c) a first lens positioned adjacent to the viewing window of the BIO headset (see ocular lenses), and a second lens positioned adjacent to and separated from the first lens by a distance, the second lens aligned with the first lens, the central mirror block, and the viewing window included in the BIO headset (see reference letter c), wherein the first lens is positioned between the viewing window of the BIO headset and the second lens (see ocular lenses are between eyeholes and C).
	Re claim 5, Volk does not explicitly disclose a Galilean tele-microscope including a mount, the mount configured to detachably affix the Galilean tele-microscope to a binocular indirect ophthalmoscope (BIO) headset, adjacent to and aligned with a central mirror block and a viewing window included in the BIO headset
	However Bastable et al discloses a Galilean tele-microscope including a mount, the mount configured to detachably affix the Galilean tele-microscope to a binocular indirect ophthalmoscope (BIO) headset, adjacent to and aligned with a central mirror block and a viewing window included in the BIO headset in clo1, lines 42-48.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Volk to a Galilean tele-microscope including a mount, the mount configured to detachably affix the Galilean tele-microscope to a binocular indirect ophthalmoscope (BIO) headset, adjacent to and aligned with a central mirror block and a 
	Re claim 6, Volk discloses wherein: at least one of the first lens or the second lens the two or more lenses of the Galilean tele-microscope have design surfaces selected from a group consisting of: a spherical design, an aspheric design, and a combination thereof (figure 8 lenses appear to be spherical however since lenses can only be spherical or aspherical by definition the disclosed lenses in the prior art inherently meet the limitation), and at least one of the first lens or the second lens the two or more lenses of the Galilean tele-microscope have a lens form selected from a group consisting of: a plano-concave lens form, a plano-convex lens form, a bi-concave lens form, a bi-convex lens form, a positive meniscus lens form, a negative meniscus lens form, and any combination thereof (See at least negative ocular lens and left objective lens figure 8 and biconvex).
	Re claim 8, Volk discloses wherein the Galilean tele-microscope includes a self-contained housing affixed to a front of the BIO by the mount (see mounts in figure 8). 
	Re claim 9, Volk discloses wherein the mount is customizable based on the self-contained housing and an associated BIO make and model (interchangeable and customizable parts are inherent in industrial manufacturing dating to at least the 18th century).
	Re claim 10, Volk discloses wherein the mount is selected from a group consisting of: a flip away mount, a flip up mount, a flip side mount, a flip down mount, a clip on mount, a press on mount, a magnetic mount, and any combination thereof (see figures 10 and 11 which disclose a flip up hinge).
	Re claim 11, Volk discloses wherein: the Galilean tele-microscope is configured to attach to the BIO via one or more detachable mounting mechanisms, and the one or more detachable 
	Re claim 12, Volk discloses an optical attachment capable of affixation to a first position on a binocular indirect ophthalmoscope (BIO) headset placed in front of a viewing window of the BIO headset, the optical attachment comprising: a first lens positioned adjacent to the viewing window of the BIO headset (see figure 8 ocular lenses): a second lens positioned adjacent to and separated from the first lens by a distance, the second lens aligned with the first lens, and the viewing window included in the BIO headset (see reference letter c),
wherein the first lens is positioned between the viewing window of the BIO headset and the second lens (ocular lenses are placed between eye window and lens c): and
two or more lenses separated by a distance adjustable via one or more mechanisms configured to vary the distance between the first lens and the second lens to focus the optical attachment, the two or more lenses positioned adjacent to and aligned with the viewing window of the BIO headset (see figure 8 axial adjustment lens mount).
Re claim 12, Volk does not explicitly disclose an optical attachment capable of affixation to a first position on a binocular indirect ophthalmoscope (BIO) headset	
However Bastable et al discloses an optical attachment capable of affixation to a first position on a binocular indirect ophthalmoscope (BIO) headset in col 1, lines 42-48.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Volk to include an optical attachment capable of affixation to a first position on a binocular indirect ophthalmoscope (BIO) headset as taught 
	Re claim 13, Volk discloses wherein: at least one of the first lens or the second lens the two or more lenses have design surfaces selected from a group consisting of: a spherical design, an aspheric design, and any combination thereof (figure 8 lenses appear to be spherical however since lenses can only be spherical or aspherical by definition the disclosed lenses in the prior art inherently meet the limitation), and at least one of the first lens or the second lens the two or more lenses have a lens form selected from a group consisting of: a plano-concave lens form, a plano-convex lens form, a bi-concave lens form, a bi-convex lens form, a positive meniscus lens form, a negative meniscus lens form, and any combination thereof (See at least negative ocular lens and left objective lens figure 8 and biconvex).
	Re claim 14, Volk discloses wherein the one or more mechanisms to adjust the distance separating the first lens and the second lens two or more lenses are selected from a group consisting of: a rotation mechanism, a slide mechanism, and any combination thereof (see figure 8 axial adjustment mount).
	Re claim 15, Volk discloses wherein: the optical attachment is located within a self-contained housing, and the one or more mechanisms are configured to at least one of rotate or slide the self- contained housing to focus the optical attachment (see figure 8 axial adjustment mount).
	Re claim 16, Volk discloses wherein: an adjustment of: at least one of a magnification of the optical attachment or the distance at which the optical attachment focuses is based on one or more parameters, and the one or more parameters are selected from a group consisting of: a power of [[a]] the first lens of the two or more lenses, a power of [[a]] the second lens of the two 
	Re claim 17, Volk discloses wherein: the lens form of the first lens of the two or more lenses and the lens form of the second lens of the two or more lenses are selected from a group comprising: a plano-concave lens form, a plano-convex lens form, a bi-concave lens form, a bi-convex lens form, (lenses in figure 8 are biconvex) a positive meniscus lens form, a negative meniscus lens form, and any combination thereof, and the design surface of the first lens of the two or more lenses and the design surface of the second lens of the two or more lenses are selected from a group comprising: a spherical design surface, an aspheric design surface, and any combination thereof (figure 8 lenses appear to be spherical however since lenses can only be spherical or aspherical by definition the disclosed lenses in the prior art inherently meet the limitation). 
	Re claim 21, Volk discloses wherein the optical attachment is configured to be removed or to move to a second position by one or more movements selected from a group consisting of: a removable movement, a detachable movement, a flipping movement, a sliding movement, a rotating and moving up movement, a rotating and moving down movement, a rotating away and to the side movement, and any combination thereof, wherein, at the second position, the optical attachment un-obstructs the viewing window of the BIO (see figures 10 and 11 which disclose a flip up hinge).

However Bastable et al discloses wherein, the self- contained housing of the optical attachment may be detached from its mounting mechanism and re-attached to another mounting mechanism of a different design to accommodate mounting to other existing BIO instrumentsin col 1, lines 42-48.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Volk to include wherein, the self- contained housing of the optical attachment may be detached from its mounting mechanism and re-attached to another mounting mechanism of a different design to accommodate mounting to other existing BIO instruments as taught by Bastable et al for the predictable result of versatility and variability of magnification (see Bastable col. 2, lines 42-46).

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 7, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the Galilean tele-microscope further includes: a mechanism configured to: vary the distance separating the first lens and the second lens two or more lenses, focus an image of a fundus viewed using the Galilean tele-microscope, and set a working distance of approximately 50 cm for the improved tele-magnifier system; recited together in combination with the totality of particular features/limitations recited therein

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872